The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed April 11, 2022. Claims 1 and 3-9 are pending. Claims 3, 8 and 9 are withdrawn. Claims 1 and 4-7 are examined in the instant application.  
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Applicant’s earliest priority benefit for the claimed invention is March 13, 2006.
This action is made FINAL.
Claim Rejections - 35 USC § 102
2. 	Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pilgrim et al. (28 February 2002, Publication No. WO 02/15675 A1 (previously cited)).
The claims are directed to a recombinant polynucleotide encoding SEQ ID NO:314, wherein the polynucleotide is operably linked to a heterologous promoter which upon transformation into a plant, would produce a plant exhibiting an increased seed oil and caloric content phenotype. The claims are also directed to a transgenic plant, host cell and seed comprising said polynucleotide. The Office does not interpret the claims directed to the recombinant polynucleotide and transgenic plant to encompass a plant having an increased seed oil and caloric content phenotype.
Pilgrim discloses a recombinant polynucleotide encoding a polypeptide of SEQ ID NO:66, wherein the polynucleotide is operably linked to a heterologous promoter, and wherein the polynucleotide exhibits an altered phenotype / trait when expressed in a transformed, transgenic plant (claim 1, p. 60, lines 32-36). SEQ ID NO: 66 exhibits 100% sequence identity to Applicants’ SEQ ID NO: 314. The recombinant polynucleotide is ectopically expressed or overexpressed in the plant, and the plant has an altered trait (p. 13, lines 27-30). Pilgrim further teaches an operably linked constitutive, inducible or tissue-specific promoter to regulate the expression of the polypeptide (p. 3, lines 8-10). Pilgrim also teaches a cultured host cell from the transgenic plant and transgenic seed comprising the recombinant polynucleotide (p. 10, lines 15-17). Even though Pilgrim does not teach the “increased seed oil and caloric content phenotype”, because the claimed product is identical to that disclosed by Pilgrim, and no other element is recited, the product of Pilgrim would necessarily and inherently result in the “increased seed oil caloric content phenotype” upon expression or overexpression in a plant. Accordingly, the claimed invention is anticipated by the prior art. 
Applicant traverses primarily that in the previous 35 USC 112, second paragraph rejection, the Office states “transformation alone does not produce the claimed phenotype” and since Pilgrim is silent with regard to the phenotype, and since transformation a plant with the claimed sequence alone does not produce the claimed phenotype, Pilgrim cannot expressly or inherently anticipate the claimed invention, as the phenotype does not “necessarily flow” from the cited disclosure according to the Examiner’s own admission. 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Applicant is arguing limitations not present in the claims. The previous 35 USC 112, second paragraph rejection was made because claim 1, as a product by process claim, recites that a plant transformed with the recombinant polynucleotide exhibits an increased caloric content phenotype. Because the specification only teaches that expression of the polynucleotide in a plant, and not transformation alone, produces the claimed phenotype, the claim was rejected for being indefinite. However, a plant having the increased seed oil and caloric content phenotype is not required in claim 1. To anticipate claim 1, the prior art is only required to teach a recombinant polynucleotide encoding a polypeptide having 100% sequence identity to Applicant’s SEQ ID NO:314, wherein the polynucleotide is operably linked to a heterologous promoter. The “wherein a plant transformed …” clause merely indicates that IF the polynucleotide were to be expressed in a plant, it would produce the “increased seed oil and caloric content” phenotype. None of the claims requires a plant having a particular phenotype or selecting for a plant having a particular phenotype. Claim 1 requires a polynucleotide operably linked to a heterologous promoter. Claim 4 requires a plant transformed with the recombinant polynucleotide. No expression, phenotype or selection of a particular phenotype is required. Claim 5 merely further limits the heterologous promoter. Claim 6 is directed to a cell from the transgenic plant comprising the recombinant polynucleotide. Claim 7 is directed to a transgenic seed comprising the recombinant polynucleotide. The claims remain anticipated by the prior art because the products of Pilgrim are identical to those claimed, regardless of the intended use of said product. It should be noted that Pilgrim went one step further and teaches ectopic overexpressing of the polynucleotide in a plant and selecting for the desired phenotype, such as abiotic stress tolerance ([0011], [0057]). Even though Pilgrim was not selecting for “an increased seed oil and caloric content phenotype”, Pilgrim’s selecting for overexpression of the polynucleotide in a plant would also be indirectly results in selecting for a plant having Applicant’s claimed phenotype, unless Applicant has evidence that overexpressing or maximizing expression of the polynucleotide would not produce the claimed phenotype. Again, the Office emphasizes that Pilgrim is not required to teach a plant having the recited phenotype or selecting for the recited phenotype. The claims are directed to a recombinant polynucleotide encoding SEQ ID NO:314 operably linked to a heterologous promoter, transgenic plant, host cell and seed comprising the recombinant polynucleotide. All these features are taught be the prior art. The claims are not directed to a method of producing a plant having a specific phenotype and selecting for said phenotype, or to a plant having a specific phenotype. If a particular promoter or element is necessary for the recombinant polynucleotide to produce a plant having an increased seed oil and caloric content phenotype, then said promoter and/or element should be included in the claims. Accordingly, the rejection is maintained.
Remarks
3.	No claim is allowed.  
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663